Citation Nr: 1011082	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for irritable bowel 
syndrome, claimed as a stomach condition.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from April 2008 and December 2008 rating 
decisions of the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for bilateral hearing loss and irritable bowel 
syndrome, respectively.

The Veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge in January 2010.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for irritable 
bowel syndrome, claimed as stomach condition, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The preponderance of the medical evidence does not show that 
the Veteran's bilateral hearing loss is causally related to 
his military service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice applies to all five elements of a 
service connection claim, including disability ratings and 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  This notice must be provided prior to the initial 
decision on a claim for VA benefits.  Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a February 2008 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence and how the disability ratings and 
effective dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claim that 
VA has not sought.  Service treatment records, VA medical 
examination results, private treatment records, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue of service connection for bilateral 
hearing loss, and that VA has satisfied the duty to assist.

Bilateral Hearing Loss

The Veteran's April 2008 VA audiological examination 
documents bilateral hearing loss of sufficient severity to be 
considered a disability.  Impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO 
units, is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  On VA audiological evaluation in April 2008, pure 
tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
60
60
LEFT
5
5
30
70
65

Speech recognition was 94 percent in both ears.  The VA 
audiological examiner addressed the functional effect of the 
Veteran's hearing loss by noting that he complained of the 
greatest degree of difficulty hearing clearly when in groups.  
See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  
This examination that was fully adequate for the purposes of 
determining the etiology of the Veteran's bilateral hearing 
loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board is prohibited from applying graphic results, such as 
the audiometric findings of pure tone threshold levels 
included in the September 2008 private medical records, to 
the criteria of 38 C.F.R. § 3.385 in order to determine the 
existence or severity of the Veteran's hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  However, the text of the report 
confirms a diagnosis of bilateral high frequency 
sensorineural hearing loss, as was shown by the VA 
audiological evaluation.  Thus, based on the April 2008 
findings, the Veteran has a current bilateral hearing loss 
disability.

Presumptive service connection is not warranted in this case.  
Certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).  The record 
does not contain complaints of or treatment for hearing loss 
within one year after discharge.  Therefore, presumptive 
service connection is not warranted.

The Veteran's service treatment records do not show hearing 
loss while in service.  Direct service connection requires 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The service treatment records do not contain 
complaints of or treatment for hearing loss.  At the time of 
his separation examination in January 1954, the Veteran was 
found to have unimpaired hearing (15/15) based on a forced 
whisper test.  Therefore, an in-service incurrence of 
bilateral hearing loss has not been shown.

The evidence supports a finding of an in-service injury, 
namely acoustic trauma.  As noted above, direct service 
connection can be predicated on an in-service injury.  See 
Hickson, 12 Vet. App. 253.  The Veteran has claimed noise 
exposure as part of an artillery company in Korea.  His DD-
214 form shows two months and six days of foreign service and 
his most significant duty assignment is listed as 
Headquarters Battery 9th Division Artillery.  He is certainly 
competent to report on such experiences as in-service noise 
exposure, and there exists no basis for questioning his 
credibility in this regard.  Therefore, in-service acoustic 
trauma is conceded.
The final requirement for direct service connection is 
medical evidence etiologically linking the Veteran's current 
bilateral hearing loss to his military service, specifically 
to the acoustic trauma in question.  See Hickson, 12 Vet. 
App. 253.  As with all questions, this must be answered based 
on an evaluation of the entire record.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  

The question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The record on appeal 
contains medical opinions that have been submitted by the 
Veteran or obtained by the RO.  In a September 2008 letter 
private audiological evaluation, Dr. T.L.B. opined, "It is 
more likely than not that [the Veteran's] hearing loss is due 
to his military service."  Conversely, the April 2008 VA 
audiology examiner opined that bilateral hearing loss was not 
caused by or the result of the Veteran's military service.

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the Veteran's bilateral hearing 
loss; specifically whether the Veteran's military service is 
implicated.  By law, the Board is obligated under 38 U.S.C.A. 
§ 7104(d) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches...  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator... 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for bilateral hearing loss.  Dr. T.L.B. 
does not refer to a review of the claims file or of the 
Veteran's service treatment records.  She references the 
Veteran's service "in the Army in artillery for two years 
including being active in the Korean War," but does not make 
any reference to his post-service occupational noise 
exposure.  Thus, Dr. T.L.B.'s opinion appears to be based on 
an incomplete history.  By contrast, the VA examiner reviewed 
the claims file, including the Veteran's service treatment 
records, his account of his post-service occupational noise 
exposure as a carpenter, and his statement that his hearing 
loss had it's onset in approximately 1990, more than 35 years 
following discharge, as rationale for his opinion that this 
condition is unrelated to service.  As consideration of post-
service noise exposure is extremely relevant to the question 
of hearing loss etiology and as the Veteran confirmed his 
post-service occupational noise exposure without ear 
protection in his January 2010 hearing testimony, the Board 
finds the VA examiner's opinion, which does consider this 
exposure, to be more probative than the private opinion.

To the extent that the Veteran himself contends that his 
hearing loss is related to service, it is now well 
established that a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Grivois v. 
Brown, 6 Vet. App. 135 (1994).  See also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions). 

By contrast, the Court has held that a lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  In this case, however, 
the Veteran has not testified that his bilateral hearing loss 
began in service.  He told the April 2008 VA audiology 
examiner that his hearing loss began in approximately 1990, 
more than 35 years after he left service.  At the time of his 
January 2010 hearing, he stated that he was unsure whether 
his bilateral hearing loss began in service.  Thus, 
continuity of symptomatology has not been established back to 
his military service.
 
In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus and it 
fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

In a January 2009 statement, the Veteran noted that he had 
received treatment for his stomach ailment at a doctor on 
Staten Island 20 years prior and at the James J. Howard 
Outpatient Clinic in Bricktown.  He also indicated that he 
was currently receiving private treatment for his stomach 
condition from Dr. Lanza and Dr. DeStasio.  The evidence of 
record includes a January 2009 letter from Dr. S.M., a 
gastroenterologist in Staten Island, who recalled seeing the 
Veteran several years prior, but did not have any records for 
him in their system.  The Veteran is no longer a patient 
there.  The record, however, does not indicate that any 
attempts were made to obtain VA treatment records referred to 
at the hearing.  In addition, although the Veteran has 
submitted statements from Drs. Lanza and DeStasio, the 
underlying treatment records have not been submitted.  The 
records associated with any stomach condition will assist the 
Board in developing a more complete picture of the history of 
the Veteran's stomach condition.

Additionally, the Board notes that the March 2009 examiner 
only provided an opinion with regard to whether the Veteran's 
irritable bowel syndrome was related to his service connected 
anxiety disorder, as would be required for a claim of 
secondary service connection.  No opinion was given with 
regard to the Veteran's claim for direct service connection.  
Service treatment records from May 1952 and June 1953 show 
stomach complaints.  The Veteran testified at his January 
2010 hearing that he was in a MASH unit in Korea for 
approximately two weeks and then transferred to a hospital in 
Japan for his stomach condition.  While the Veteran's 
recollect does not completely coincide with the service 
treatment records (specifically July 1952 treatment records 
from a MASH unit in Korea followed by a hospital stay in 
Japan five days later, a hold for evacuation with not 
definitive treatment given in Hawaii in August 1952, and 
ultimately an October 1952 transfer to Walter Reed Army 
Hospital were all noted as pursuant to psychiatric 
treatment), there is evidence of in-service stomach 
complaints, which may support a claim for direct service 
connection.  Likewise, no opinion was given with regard to 
other stomach conditions, including gastroesophageal reflux 
disease (GERD).  Thus, the March 2009 VA opinion is 
inadequate and an addendum is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should request all VA treatment 
records pertaining to the Veteran's 
stomach condition from James J. Howard 
Outpatient Clinic in Bricktown and the 
private treatment records of Drs. Lanza 
and DeStasio, specifically those 
related to complaints of or treatment 
for a stomach condition since the 
Veteran left active military service.  
All records obtained pursuant to this 
request must be included in the 
Veteran's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.	Then the RO should forward the claims 
folder to a VA physician, preferably to 
the physician who conducted the March 
2009 VA examination, for the purpose of 
obtaining an addendum opinion.  Based 
on a review of the Veteran's claims 
folder, his pertinent medical history, 
and with consideration of sound medical 
principles, the reviewing physician is 
asked to provide an opinion on the 
following: (i) whether it is at least 
as likely as not (a 50 percent 
probability or more) that any diagnosed 
stomach condition, including irritable 
bowel syndrome and gastroesophageal 
reflux disease (GERD), had its onset 
during service or was otherwise caused 
by any incident that occurred during 
service; (ii) whether it is at least as 
likely as not (a 50 percent probability 
or more) that any diagnosed stomach 
disorder was caused or aggravated by 
the Veteran's service connected anxiety 
disorder.  The examiner should set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  The 
examiner may determine if a new 
examination is necessary to provide an 
opinion.

3.	Thereafter, the RO/AMC should 
readjudicate the claim of service 
connection for irritable bowl syndrome, 
claimed as a stomach condition, in 
light of the additional evidence 
obtained.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


